



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Guindon, 2016 ONCA 583

DATE: 20160720

DOCKET: C61415

Watt, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Harley Davidson Guindon

Appellant

Harley Davidson Guindon, acting in person

Michael Dineen, duty counsel

Lisa Csele, for the respondent

Heard: July 13, 2016

On appeal from the conviction entered on February 18,
    2015 by Justice Sue MacLean of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We are satisfied that, on the findings of fact made by the trial judge,
    the Crown had established the
actus reus
of fraud. As the Supreme
    Court of Canada made clear in
R. v.
Riesberry,
2015 SCC 65, at
    para. 22, proof of fraud does not always depend on showing that the alleged
    victim, in this case Legal Aid Ontario, relied on the fraudulent conduct or was
    induced by it to act to his or her detriment.

[2]

We are satisfied that the reasons of the trial judge reveal that she was
    satisfied that there was a sufficient causal connection between the fraudulent
    act and the victims risk of deprivation.

[3]

The appeal from conviction is dismissed.


